Title: To Thomas Jefferson from Petry, 22 July 1805
From: Petry
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Baltimore le 22. Juillet 1805.
                  
                  En mettant en ordre et mes papiers et mes livres j’ai trouvé une lettre de M. Valentin avec une Brochure intitulé, Resultats de l’inoculation de la Vaccine &c qu’il m’a chargé de vous remettre et que j’aurois joint à son traité sur la fievre jaune, si j’avois mis moins d’empressement à vous l’adresser, je supplie votre Excellence d’agréer ce motif comme une Excuse de ma negligence et des delais de cet Envoi.
                  M. Deforgues, Commissaire des Relations commerciales à la Nouvelle Orleans, qui est un de mes amis, aura l’honneur de vous remettre ce paquet. Je suis avec un très profond respect Monsieur De Votre Excellence Le très humble et très obéissant serviteur.
                  
                     Petry.
                  
               